                       Case 1:21-cv-01077-AWI-JLT Document 15 Filed 08/16/21 Page 1 of 3


            1         Michael G. Marderosian (SBN 77296)
                        mick@mcc-legal.com
            2         Heather S. Cohen (SBN 263093)
                        heather@mcc-legal.com
            3         MARDEROSIAN & COHEN
                      1200 Truxtun Avenue, Suite 130
            4         Bakersfield, CA 93301
                      Telephone: (559) 441-7991
            5         Facsimile: (559) 441-8170
            6         Virginia Gennaro, No. 138877
                        vgennaro@bakersfieldcity.us
            7         City Attorney
                      CITY OF BAKERSFIELD
            8         1501 Truxtun Avenue
                      Bakersfield, CA 93301
            9         Telephone: (661) 326-3721
                      Facsimile: (661) 852-2020
            10
                      Attorneys for: Defendants CITY OF BAKERSFIELD, BAKERSFIELD POLICE
            11                       DEPARTMENT, LISA WEDEKING-WHITE and SANTOS LUEVANO
            12
                                                  UNITED STATES DISTRICT COURT
            13
                                               EASTERN DISTRICT / FRESNO DIVISION
            14
            15        BYRON WILLIS,                    )              Case No. 1:21-CV-01077-AWI-JLT
                                                       )
            16                        Plaintiff,       )              DEFENDANTS CITY OF BAKERSFIELD,
                                                       )              BAKERSFIELD POLICE DEPARTMENT,
            17                   v.                    )              LISA WEDEKING-WHITE, AND SANTOS
                                                       )              LUEVANO’S REPLY TO PLAINTIFF’S
            18        CITY OF BAKERSFIELD;             )              RESPONSE TO DEFENDANTS’
                      BAKERSFIELD POLICE               )              MOTIONS TO DISMISS AND ANTI-
            19        DEPARTMENT; COUNTY OF KERN;      )              SLAPP MOTION TO STRIKE
                      KERN COUNTY SHERIFF’S            )
            20        DEPARTMENT; KERN COUNTY          )              DATE: August 23, 2021
                      DISTRICT ATTORNEY’S OFFICE; LISA )              TIME: 1:30 p.m.
            21        WEDEKING-WHITE; SANTOS           )              COURTROOM: 2
                      LUEVANO; and DOES 1 through 10,  )              JUDGE: Hon. Anthony W. Ishi
            22        inclusive,                       )
                                                       )
            23                        Defendants.      )
                                                       )
            24
            25              COMES NOW, Defendants City of Bakersfield, Bakersfield Police Department, Lisa
            26        Wedeking-White, and Santos Luevano (collectively referred to hereinafter as “Bakersfield
            27        Defendants”) and submit the following in Reply to Plaintiff’s “Response to Defendants’ Motion to
            28        Dismiss and Anti-SLAPP Motion to Strike.”

MARDEROSIAN & COHEN
                       Case 1:21-cv-01077-AWI-JLT Document 15 Filed 08/16/21 Page 2 of 3


            1                                                 INTRODUCTION
            2                On August 9, 2021, in response to the Defendants’ Motions to Dismiss and the Bakersfield
            3         Defendant’s Anti-SLAPP Motion, the Plaintiff filed a “Response” which indicated only that “he failed
            4         to plead certain allegations in his complaint” and requested that the Court grant him leave to file an
            5         amended Complaint. See Docket No. 14.
            6                Nothing contained therein indicated how he intended to overcome the fatal flaws with his
            7         Complaint as set forth in the Bakersfield Defendants’ two motions.
            8                                              MOTION TO DISMISS
            9                Plaintiff has not and cannot plead compliance with the Tort Claims Act. This is tacitly
            10        acknowledged by Plaintiff who admits to having filed a Petition for Relief from the Tort Claims
            11        Requirement.
            12               Further, while the Plaintiff makes a vague statement that he “can set forth additional facts to
            13        support the causes of action against the Defendants”, he fails to state one additional fact that would
            14        justify this statement or overcome dismissal. This vague statement is simply not enough. Defendants
            15        have more than met their burden to show that Plaintiff’s Complaint should be dismissed in its entirety
            16        without leave to amend.
            17                                      ANTI-SLAPP MOTION TO STRIKE
            18               Once an anti-SLAPP motion is filed, a plaintiff may not frustrate a hearing on the anti-SLAPP
            19        motion by amending the complaint. Simmons v. Allstate Ins. Co., 92 Cal.App.4th 1068, 1073 (3d Dist.
            20        2001); Salma v. Capon, 161 Cal.App.4th 1275, 1293-1294 (1st Dist. 2008); JKC3H8 v. Colton, 221
            21        Cal.App.4th 468, 478-479 (3d Dist. 2013) (affirming trial court's order denying anti-SLAPP motion
            22        when a first amended complaint was filed less than two hours before defendants filed their
            23        anti-SLAPP motion and when any allegations of protected activity were removed from the lawsuit
            24        before the anti-SLAPP motion was filed; "plaintiffs cannot be said to have amended the complaint to
            25        subvert or avoid a ruling on an anti-SLAPP motion that had not been filed at the time the amendment
            26        was made.").
            27        ///
            28        ///

MARDEROSIAN & COHEN
                                                                        2
                       Case 1:21-cv-01077-AWI-JLT Document 15 Filed 08/16/21 Page 3 of 3


            1                                                  CONCLUSION
            2               Based on the above, the Plaintiff’s Complaint should be dismissed and the Bakersfield
            3         Defendants’ Anti-Slapp Motion granted.
            4         Dated: August 16, 2021                       MARDEROSIAN & COHEN
            5
                                                                         /s/ Michael G. Marderosian
            6
                                                                   By:
            7                                                            Michael G. Marderosian,
                                                                         Attorney for Defendants above-named.
            8
            9
            10
            11
            12
            13
            14
            15
            16
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28

MARDEROSIAN & COHEN
                                                                   3
